In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-20-00094-CV


                  IN RE JAY ANTHONY NOTTINGHAM, RELATOR


                               ORIGINAL PROCEEDING

                                      April 6, 2020

                            MEMORANDUM OPINION
                      Before QUINN, C.J., and PIRTLE and DOSS, JJ.


       Relator, Jay Anthony Nottingham, appearing pro se, has filed a motion for leave to

file a petition for writ of mandamus and a petition for writ of mandamus. Relator presents

two complaints in his petition: (1) that respondent, the Honorable David L. Gleason, erred

in denying Relator’s motion to disqualify the Honorable John B. Board as the trial court

judge in a long-dismissed criminal case; and (2) that Judge Gleason erred in designating

Relator a vexatious litigant with instructions that the district clerk “not accept any more

documents Mr. Nottingham may attempt to file in this matter.” We deny the petition.
       By opinion of March 31, 2020,1 this Court held that Cause 27,150-B, the matter in

which Relator sought to disqualify Judge Board, had been dismissed in 2017.

Accordingly, there was no pending case or controversy at the time Relator filed his motion

to disqualify in 2019. The motion had become moot and could not have been granted.

See State ex rel. Millsap v. Lozano, 692 S.W.2d 470, 482 (Tex. Crim. App. 1985) (granting

mandamus relief to void order of recusal after motion to recuse had become moot).

Moreover, by the Government Code’s own language, the objection provision that Relator

claims to have invoked applies only in a “civil case.” TEX. GOV’T CODE ANN. § 74.053(b)

(West 2013). Finally, nothing in the language of Texas Government Code section 74.053

requires an assigned judge to wait seven days after appointment before ruling on a motion

to disqualify. See TEX. GOV’T CODE ANN. § 74.053. Relator provides no support for his

position that Judge Gleason’s denial of the motion to disqualify was “premature,” and we

find no supporting authority. Relator’s first issue is overruled.


       Likewise, with regard to Relator’s second complaint – that the trial court erred in

sua sponte ordering the district clerk not to accept documents that “Mr. Nottingham may

attempt to file in this matter” -- the Court holds that Relator demonstrates no basis for

mandamus relief as the issue is moot. As per the prior opinion of this Court, the “matter”

from which Relator has been prohibited from filing has been dismissed for more than two

years. Relator has not been barred from filing in pending matters in which he is a party,




       1  Nottingham v. State, No. 07-20-00067-CR, 2020 Tex. App. LEXIS 2832 (Tex. App.—Amarillo,
Mar. 31, 2020, no pet. h.) (per curiam) (mem. op., not designated for publication).

                                               2
only in Cause 27,150-B.2 We find no abuse of discretion in the trial court’s directions in

prohibiting Relator from filing further in Cause 27,150-B.


        We, therefore, deny the petition for mandamus. We dismiss relator’s request for

leave to file a petition for writ of mandamus as moot. See TEX. R. APP. P. 52, Notes and

Comments (“The requirement of a motion for leave in original proceedings is repealed”);

TEX. R. APP. P. 52.1; In re Bryant, No. 07-11-00052-CV, 2011 Tex. App. LEXIS 1421, at

*5 n.4 (Tex. App.—Amarillo Feb. 25, 2011, orig. proceeding) (per curiam, mem. op.).




                                                                   Per Curiam




        2  Accordingly, we find it unnecessary to determine at this time whether the trial court possessed
authority to deem Relator a vexatious litigant. There is no evidence in the record that the order contained
an anti-suit injunction barring Relator from filing documents in other litigation matters in which he was a
party. See In re Lagaite, No. 07-11-00398-CV, 2011 Tex. App. LEXIS 8995, at *1-2 (Tex. App.—Amarillo
Nov. 9, 2011, orig. proceeding) (per curiam); In re Amir-Sharif, No. 03-16-00100-CV, 2016 Tex. App. LEXIS
1780, at *1-2 (Tex. App.—Austin Feb. 19, 2016, orig. proceeding) (mem. op.). Relator’s name does not
appear on the Texas Office of Court Administration’s list of vexatious litigants subject to a prefiling order.
See https://www.txcourts.gov/judicial-data/vexatious-litigants/, last visited April 2, 2020.

                                                      3